                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

DAN THOMASTON, as Natural Father and            :
Next Friend of M.T., a Minor,

       Plaintiff,                               :

vs.                                             :    CIVIL ACTION NO. 18-00372-KD-B

BALDWIN COUNTY BOARD OF                         :
EDUCATION, et al.,

       Defendants.                              :


                                            ORDER

       After due and proper consideration of all portions of this file deemed relevant to the

issues raised, and no objections having been filed, the Report and Recommendation of the

Magistrate Judge (doc. 22) made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion of

this Court. Accordingly, this action is DISMISSED.

       DONE this 12th day of July 2019.


                                             s / Kristi K. DuBose
                                             KRISTI K. DuBOSE
                                             CHIEF UNITED STATES DISTRICT JUDGE
